The judgment of the court was pronounced by
Eustis, C. J.
This case, as it stands before us, is a petitory action for a lot of land, described as lot 1, in section 31, township no. 16, range 12 east, containing 140 83-100 acres. The plaintiffs had judgment for 80 acres, judgment being against them for the rest of the lot. The defendant has appealed.
The plaintiffs offered in evidence a document purporting to be a record of a private act of sale from Dunham, and wife, the original owners of the land, under whom both parties claim, to one Nevils. Its admission was objected to on the ground that said paper was a copy of a copy, and was not sufficiently proved. No proof of its verity was made or exhibited to the recording officer when it was recorded, nor is there sufficient evidence adduced to show that it was a copy of the original, which it purports to be. The evidence of Barnes on this subject is notsufficient to establish the contents of the original with proper precision, still less that the document exhibited is a copy. The alleged sale from Dunham and wife to Nevils, was never carried into effect by the delivery of possession, and it would be unsafe to adjudge titles to land on evidence of this character.
The judgment of the District Court, so far as the same decrees the plaintiffs to recover eighty acres as an undivided portion of the lot described in the petition, is reversed, and the case is remanded for further proceedings, with directions not to receive in evidence the document offered by the plaintiffs and excepted to by the defendant, on the testimony exhibited in proof of it. The judgment in favor of the defendant for the rest of the land is affirmed, the plaintiff paying the costs of this appeal.